Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-10, 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “a bracket fixedly coupled to a front side of the frame, the bracket having spaced axle openings aligned perpendicular to the printed circuit board; a trigger disposed at the bracket, the trigger having spaced axle openings aligned with the bracket axle openings; an axle inserted through the bracket axle openings and the trigger axle openings, the trigger rotating about the axle towards and away from the printed circuit board; and a cover coupled to the frame and over the printed circuit board”, (with respect to Claim 10) “rotating a trigger disposed at the first game controller about an axis oriented perpendicular to the planar housing and located distal the information handling system, the trigger rotating into the first game controller more proximate the information handling system than the axis; detecting the trigger rotation at the first game controller; and in response to the detecting, communicating a trigger input from the first game controller to the information handling system through a wired interface disposed between the information handling system and first controller, wherein the rotating a trigger further comprises: fixedly coupling a trigger bracket to a 
A game controller trigger is well known in the art. For instance, Schoenith et al. (2015/0018101) in view of Townley et al. (2019/0118082) teaches a game controller trigger. However, Schoenith in view of Townley is silent on “a bracket fixedly coupled to a front side of the frame, the bracket having spaced axle openings aligned perpendicular to the printed circuit board; a trigger disposed at the bracket, the trigger having spaced axle openings aligned with the bracket axle openings; an axle inserted through the bracket axle openings and the trigger axle openings, the trigger rotating about the axle towards and away from the printed circuit board; and a cover coupled to the frame and over the printed circuit board”, or “rotating a trigger disposed at the first game controller about an axis oriented perpendicular to the planar housing and located distal the information handling system, the trigger rotating into the first game controller more proximate the information handling system than the axis; detecting the trigger rotation at the first game controller; and in response to the detecting, communicating a trigger input from the first game controller to the information handling system through a wired interface disposed between the information handling system and first controller, 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715